Citation Nr: 1140239	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-02 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from September 1963 to April 1965.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2005 rating decision. 

In November 2009 and April 2011, the Board remanded the Veteran's claim for additional development.  This development has been accomplished. 


FINDING OF FACT

The Veteran's bilateral hearing loss did not begin during service, and has not been shown to have been caused by his time in military service.


CONCLUSION OF LAW

Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The Veteran is currently diagnosed with bilateral hearing loss, which he believes was caused by military noise exposure while serving as a gunner's mate during service without the use of any hearing protection.  However, for the following reasons, the Board concludes that the evidence of record simply does not support the Veteran's contention.

There is no allegation, suggestion or evidence that the Veteran ever noticed decreased hearing acuity while in service, and service treatment records do not show that the Veteran ever sought treatment for any hearing problems during service.  At the Veteran's separation physical in 1965, no hearing loss was noted, although it is observed that audiometric testing does not appear to have been conducted at that time.

The Veteran has suggested that he began having difficulty hearing several years after service; however, no post-service medical evidence has been presented showing that the Veteran began experiencing difficulty hearing for a number of years after service.  

In fact, the first post-service hearing testing does not appear to have been conducted until a private hearing test was administered in July 2004, nearly 40 years after the Veteran separated from service.  However, while the Veteran has asserted that his hearing loss began several years after service, the July 2004 test conducted approximately 39 years after service did not show that the Veteran actually had hearing loss for VA purposes.

The results of the audiologic evaluation from the July 2004 test are in graphical form, but are clear and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that the Court could not interpret the results of an audiogram because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Court implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance.  

In this role, the Board has reviewed the graphical findings of the audiological report and determined that the results are as follows, with pure tone thresholds in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
20
25
LEFT
30
20
25
30
25

The average pure tone threshold in both of the Veteran's ears was approximately 25 decibels.  Speech discrimination testing does not appear to have been conducted.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As such, the July 2004 audiogram does not appear to show hearing loss in either ear for VA purposes.

The Veteran was eventually shown to have bilateral hearing loss at a VA examination in January 2005, as audiometric testing and speech discrimination testing revealed bilateral hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  The examiner stated that the Veteran had mild to moderate hearing bilaterally, with good speech discrimination bilaterally; but observed that the results of the testing suggested that the Veteran was not being truthful in his admitted thresholds; explaining that if the Veteran's admitted thresholds were accurate, he would not have been able to respond to the speech discrimination recording.  The examiner suggested that the Veteran be re-evaluated in order to obtain more truthful responses.  Nevertheless, the examiner stated that it was most likely that the etiology of any hearing loss was not related to the Veteran's military service, despite the military noise exposure therein.  

The Veteran then underwent Auditory Brainstem Response (ABR) testing in May 2005, which revealed findings consistent with cochlear hearing loss.  However, the audiologist did not provide an opinion as to the etiology of the Veteran's hearing loss. 

The Board recognized that while the May 2005 testing revealed cochlear hearing loss, a medical opinion was still needed both to determine whether the findings from the May 2005 ABR test validated the previous audiometric findings reflected in the record; and to assess the etiology of the Veteran's bilateral hearing loss.  As such, the Board remanded the Veteran's claim.

In May 2011, the Veteran was provided with a VA examination.  Audiometric testing showed (with pure tone thresholds in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
55
50
45
50
45
RIGHT
45
35
30
35
35

Word recognition scores were 76 percent in the left ear and 72 percent in the left ear.  The examiner reviewed of the Veteran's claims file, noting that the Veteran had served in the Navy for several years in the 1960s, during which time he was exposed to shipboard noise and to cannon fire as a gunner's mate.  Since service, it was noted that the Veteran had worked as a storekeeper, janitor and nursing home attendant.  The examiner observed that the Veteran had responded to whispered voice at 15 feet at separation in 1965; and that he had been successfully employed for 20 years without hearing aids.  The examiner found that the January 2005 VA examination had produced unreliable results because of inconsistent responding, with the flat configuration and only fair non-commensurate speech discrimination that was typical of non-organic hearing loss.  The examiner noted that a May 2005 ABR report described very different results, namely mild to moderate sensioneural hearing loss with excellent speech discrimination bilaterally.  The examiner noted that a July 2004 audiogram had shown normal hearing from 500-4,000 Hz, with worsening thresholds by 8,000 Hz.  The examiner explained that a progression from normal hearing in 2004 is not consistent with noise-induced hearing loss occurring prior to 1965.  As such, the examiner concluded that it was less likely than not that the Veteran's current bilateral hearing loss was caused by his military service.

Additional evidence is of record, but ultimately this evidence is not relevant to the adjudication of the Veteran's claim.  This evidence includes information about the ship, U.S.S. Topeka, the Veteran served on while in the Navy; a statement from a friend; and VA treatment records.

The ship information explains the history of the U.S.S. Topeka.  However, it does nothing more than show that the Veteran may have been exposed to loud noise; which is already known as a result of the Veteran's statements.  

A friend of the Veteran wrote a statement indicating that she had known the Veteran for 13 years and that he was hard of hearing.  However, this statement does not assist in the resolution of this claim, as the friend did not meet the Veteran for approximately 30 years after he separated from service.  As such, she does not have any actual knowledge of the Veteran's hearing acuity during those missing years.  Moreover, it is accepted that the Veteran has bilateral hearing loss for VA purposes, and the friend's statement does not address the etiology of the Veteran's hearing loss, which is the missing element in his claim.

Additionally, the VA treatment records do not provide any evidence to refute the conclusion of the VA examiner in 2011.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Thus, the Veteran is competent to describe his perception of his hearing acuity during service or in the years following.  However, the Veteran has not asserted that his bilateral hearing loss developed during service.  Rather, he has contended only that his bilateral hearing loss was caused by military noise exposure.  Unfortunately, while the Veteran is competent to report observable symptomatology, he lacks the medical training and expertise to provide a complex medical opinion.  See Jandreau, 492 F. 3d at 1372.  Therefore, while the Veteran disagrees with the conclusion that his hearing loss was not caused by his military service, he is not considered competent (meaning medical qualified) to address the etiology of his bilateral hearing loss; and therefore his opinion is insufficient to provide the requisite nexus between his bilateral hearing loss and military noise exposure.
 
The Veteran has not argued that his bilateral hearing loss began in service and has continued since.  As such, for service connection to be established for bilateral hearing loss, a medical opinion of record would be necessary to link the Veteran's bilateral hearing loss with his military service.  An opinion was sought, but the examiner concluded that it was less likely than not that the Veteran's bilateral hearing loss either began during or was otherwise caused by the Veteran's military service.  This opinion was thorough and was based on an a examination of the Veteran and a review of the evidence of record.  Additionally, the examiner provided a sound rationale for his opinion which was supported by the evidence.

No medical opinion has been offered to refute the VA examiner's opinion, and the examiner's opinion is found to be quite probative in this case.

Not only does the medical evidence fail to link the Veteran's bilateral hearing loss to his military service, but the fact remains that the first post-service medical evidence that actually shows bilateral hearing loss for VA purposes is dated more than four decades after the Veteran separated from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  Moreover, while the Veteran alleged that his bilateral hearing loss began within several years of service, the Veteran filed claims with VA in 1986, and then again in April 2003; yet, on neither occasion did he mention any problems with his hearing.  This is particularly relevant in that his claim in 1986 was for non-service connected pension, which is evaluated based on the impact all his disabilities, whether service connected or not.  As such, the Veteran's failure to mention hearing loss in his VA claims prior to 2006 is taken as evidence against his current claim.   

As described, the weight of the evidence fails to attribute the Veteran's bilateral hearing loss to his military service, and the criteria for service connection have therefore not been met.  Accordingly, the Veteran's claim is denied.

 II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, required notice was provided by letters dated in August 2004 and March 2010 and the claim was subsequently readjudicated in a June 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained, as have the Veteran's service treatment records.  Social Security Administration (SSA) records were sought, but a response was received from SSA that no records existed.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined (withdrawing his hearing request after initially requesting a hearing before the Board).  The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  

The Board remanded the claim in April 2011 in order for a VA examination to be obtained.  The examination was conducted in May 2011, which addressed the questions posed by the Board.  As such, there is no prejudice for the Board to proceed in the adjudication of this case.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 
Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


